Citation Nr: 1735098	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  11-03 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for status post lateral ligament reconstruction of the bilateral ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1971 to July 1975.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This matter was previously before the Board in June 2014 and November 2016.  In November 2016 the Board denied the claim.  The Veteran appealed the claim to the United States Court of Appeals for Veterans Claims (Court) and a Joint Motion for Remand (JMR) was issued vacating and remanding the Board's November 2016 decision with regard to the above stated issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2017 JMR, the Court vacated and remanded the Board's decision regarding the issue of entitlement to a rating in excess of 20 percent for service-connected status post lateral ligament reconstruction of the bilateral ankles because the Board failed to appropriately address the issue of extraschedular consideration.

In this regard, the Court noted that the Board previously found that referral for extraschedular consideration for the Veteran's bilateral ankle disabilities was not raised by the record.  However, the Court found that the Veteran specifically requested extraschedular consideration in the July 2016 Post-Remand Brief.  Specifically, the Veteran pointed to a September 2009 Veteran statement where he describes waking up from sleep in excruciating pain with swelling, difficulty putting on boots, and constant falls and ankle injuries that endanger himself and his co-workers; a September 2009 VA medical examination describing the Veteran's callosities due to abnormal weight bearing and his corticated round lucent lesion in the distal tibia; and an October 2011 primary care note that describes the Veteran's ankles as "unstable" and "inverted at times." 

The Board finds that an extraschedular rating should be considered with regard to the Veteran's claim.  Therefore, the Board finds that the Veteran's claim for an increased rating, in excess of 20 percent, for service-connected status post lateral ligament reconstruction of the bilateral ankles, should be submitted to the Director of Compensation Service, for extraschedular consideration.  38 C.F.R. § 3.321(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate them with the claims file.

2.  Then, this case should be submitted to the Director of Compensation Service, for extraschedular consideration for the claim of entitlement to an increased rating, in excess of 20 percent, for service-connected status post lateral ligament reconstruction of the bilateral ankles.  If the extraschedular rating is denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




